DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
Claim Objections
Claims 9 and 14 are objected to because of the following informalities:  "where .  Appropriate correction is required.
Claim 14 recites laminating a glass ribbon strip shaped along the first surface and a glass ribbon strip-shaped along the second surface each other” is grammatically incorrect. In other words, “laminating a first and a second each other” is grammatically incorrect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the temperature is at most 900°C and also depend on claim 3. However, claim 3 recites the temperature is at most 750°C. The temperature range is thus indefinite because it is not clear what the metes and bounds of this limitation are.
Claim 13 recites the inclined surface is lower in a vertical direction from the upstream side in the transport direction toward the downstream side. This suggests the upstream end of the incline is lower than the downstream end of the incline. However, molten glass does not flow upwards. Thus, it is unclear how this possible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brichard et al. (3318671) in view of Plumat (3305339) and Kohli (2013/0047671). Regarding claims 1 and 26, Brichard discloses in figures 1, 2,and 3, discharging molten glass 5 in a strip shape on a surface of the molten metal 10 such that the molten glass is supplied in a form of a glass ribbon on a surface of a molten metal.  See also the paragraph bridging columns 2-3. Brichard further teaches transporting the glass ribbon from an upstream side to a downstream side in a transport direction (col. 3, lines 6- 7 and figures 1-3). Brichard also teaches the glass discharged is molten, and thus, the molten glass and ribbon form therefrom would clearly have a temperature of at least a softening point of the molten glass (col. 2 lines 70-71, col. 3 lines 1-2). Furthermore, Brichard teaches the glass ribbon begins cooling in an upstream side of the transport direction and continues to cool as it is transported along the molten metal, such that the glass ribbon has attained a temperature that prevent any damage from rollers when engaging with the glass ribbon, which would be a temperature lower than the softening point of the molten glass (claim 1).
Brichard teaches adjusting a temperature of the molten metal, including a portion wherein the glass ribbon is supplied (col. 4 lines 20-25). Brichard does not explicitly disclose adjusting the temperature of the portion to a temperature that is less than softening point of the molten glass and higher than the annealing point of the molten glass. However, Brichard does disclose at col. 2, lines 28-31 that the glass is cooled by the temperature drop in the bath such that the glass undergoes “sufficient setting”. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the temperature of the bath be less that the softening point such that the glass cools/sets as disclosed. One of ordinary skill would realize that if the molten metal was at the softening point or higher, then one could not reasonably expect the glass sheet to be not soft/deformable. One would also recognize that if the tin had too low of a temperature that the tin would no longer be molten or else the glass would cool too rapidly to permit the undesired faults on the glass ribbon to disappear. Furthermore, it would have been obvious to perform routine experimentation to determine the optimal molten metal temperature so as to obtain the necessary outcomes taught by Brichard, i.e. to initially allow faults to disappear and to set(solidify) the glass prior to removal from the molten glass. It would have been further obvious to adjust the temperature the molten metal whenever it deviates from the optimal temperature.
Kohli discloses at [0004] that it is known to anneal glass so as to relax any stresses in the atomic structure of the glass so as to reduce dimension change in the glass. Brichard suggests the glass is transported to a lehr 12 (col. 3 lines 41-42), which is typically used for annealing. Accordingly, it would have been obvious to anneal the Brichard glass after the sheet is formed to as to as relax any stress frozen in the glass. Furthermore, it would have been obvious to not have the molten metal be below the annealing point so as to reduce any needed heating costs (and time delay) in reheating to the annealing point. It would have been obvious to omit any unnecessary cooling beyond that necessary for formation of the glass ribbon.
Brichard does not disclose the glass being lower than the softening point in an entire width direction. Plumat discloses (col. 1, lines 38-41) defects in a glass sheet caused by the molten glass ribbon being in the form of a non-homogeneous sheet. This non-homogeneous sheet results in traction being irregular over the entire width of the sheet due to parts of the molten glass sheet being more or less rigid than other parts (col. 1, lines 23-26). Plumat also points to the lack of homogeneity of the ribbon being due to cooling of a portion of the glass while other glass is kept at reliably high temperature (col. 1, lines 46-50). Plumat discloses a solution to the problem at col. 2, lines 20-28: preventing thermal gradients in the glass so avoid non-homogenous flow of the glass. It would have been obvious to one of ordinary skill in the art at the time of the invention to control the glass sheet temperature so that there is no thermal gradient across the width of the glass sheet during the Brichard formation process (which includes the cooling) so that there would be no commensurate viscosity gradient across any width of the sheet, and so that there would be no traction gradient across the width of the sheet so as to prevent any variation in the ‘streams’ of molten glass. This includes having the glass reaches the softening point uniformly across the entire width of the sheet, thus preventing the creation of traction gradients, viscosity gradients and temperature gradients that lead to discontinuities.
Claim 2: As indicated above it would have been obvious to not have the metal be below the annealing point so as to reduce any needed heating costs (and time delay) in reheating to the annealing point. It would have been obvious to omit any unnecessary cooling beyond that necessary for formation of the glass ribbon. And it would have been obvious that that glass temperature be higher than the anneal point in the entire width direction so as to ensure there is no thermal gradient that might result in defects.
Claims 3-4: As indicated above it would have been obvious to perform routine experimentation to determine the optimal temperature of the bath depending up the glass composition (and its thermo-physical properties including its softening point) to determine a low enough temperature for cooling/setting the glass and still high enough to permit defects to disappear as taught by Brichard. Kohli further teaches a molten metal bath for transporting a glass ribbon, wherein the temperature of the molten metal bath is 750°C ([0028], ) to assist in cooling the glass ribbon further for processing such as cutting ([0029]). Accordingly, it would have been obvious to utilize a similar temperature for producing a glass ribbon with a viscosity suitable for cutting. 
Claim 5: wall 18 (Figure 3 of Brichard) serves to shield at least a part of the radiation. In the alternative: it would have been obvious to include a plane (such as plane 11 of Plumat, fig 1) so as to prevent lateral movements of the glass (Plumat col. 1, lines 64-67) or for any of the other advantages of Plumat. The plane would shield the radiation.
Claim 6: the wall 15 of figure 3 of Brichard would inherently shield the heat from the discharge section.
Claim 7: Brichard teaches cooling the glass ribbon from an opposite side to a molten metal side (col. 2, lines 28-30).
Claim 8: Figures 1-3 of Brichard show the discharging includes dropping the glass ribbon vertically downward 9col. 3 lines 61-62).
Claim 9: Brichard does not disclose the viscosity. It would have been obvious to perform routine experimentation to determine a suitable temperature for discharging. One of ordinary skill would understand that the if the glass was too hot or two cold that the glass would not form a ribbon as desired. The glass would inherently have a viscosity corresponding to the optimal temperature.
Claim 10: Brichard teaches dropping the glass ribbon during discharge, such that the glass ribbon is cooled (col. 3, lines 28-36 and figures 1-3).
Claim 11: Brichard shows the glass ribbon is free floating on the molten metal, wherein the shape of the glass ribbon is being set (figures 1-3). Hence no force is being applied to it in this section, and the glass ribbon is not deformed.
Claim 12: Brichard teaches the molten glass is discharged from a slit (slot 4) so that the molten glass is formed into a glass ribbon (col. 3 lines 1-2, 14-16).
Claim 13: Plumat teaches an alternative embodiment for discharging molten glass into a molten metal bath comprising discharging molten glass along an inclined surface that is inclined from an upstream end to a downstream, thereby producing a glass ribbon. Plumat teaches such an incline would prevent lateral movement of the glass ribbon (col. 1 lines 64-67). Accordingly, for this reason, it would have been obvious to include a plane (such as plane 11 of Plumat, fig 1) in the method of Brichard.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brichard et al. (3318671) in view of Plumat (3305339) and Kohli (2013/0047671) as applied to claim 8 above, and further in view of Oosuka et al. (CN 103319074 machine translation provided). A specific value for the viscosity of the molten glass when discharged is not disclosed by Brichard. Oosuka teaches a similar method of discharging molten glass in a strip shape onto a surface of a molten metal bath, thus forming a glass ribbon. Oosuka further teaches the glass discharged from the molten glass bath has a viscosity that provides for a log ɳ of 3-4, and is cooled as it is transported downstream from the discharging section (0019), (0074). Oosuka teaches such viscosity provides for a very thin glass ribbon with low surface roughness ([0077]).  Since Brichard similarly teaches producing a glass ribbon with little defects, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar viscosity providing for a log ɳ of 3-4, in the process of Brichard, Plumat and Kholi so as provide for a thin glass ribbon with a smooth surface.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brichard et al. (3318671) in view of Plumat (3305339) and Kohli (2013/0047671) as applied to claim 1 above, and further in view of Shay (4203750). Brichard does not disclose the discharging limitations of claim 14. Shay discloses (Fig. 2, col. 1 lines 65-68, and col. 2, lines 22-65) that delivering molten glass with a discharge section 45 having a first surface 30 and second surface 30 results in float glass “with improved optical qualities”. It would have been obvious to improve the Brichard process by using a forming device (discharge section) 45 to deliver the glass strip to the molten metal so as to improve the optical quality of the glass.
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Brichard, applicant argues Brichard does not teach a molten metal bath adjusted to a temperature between softening temperature and annealing temperature of the molten glass.  As discussed in the rejection, since the glass is cooled while being transported on the molten metal and the glass ribbon becomes set, so it is no longer deformable, it is suggested that the molten metal is adjusted to a temperature between the softening and annealing points of the glass.
Regarding Plumat, applicant appears to summarize Plumat, but doesn’t offer any arguments.
Regarding Kohli, applicant argues the glass ribbon is at a viscosity of 107.6 Poise when it enters the molten metal bath, which is much lower than the softening point. The claim recites a molten metal bath at a temperature lower than the softening point. Thus, there is no contradiction between Kohli and the claimed limitation. 
No real arguments were presented for Shay.
Claim 15 was also argued. However, claim 15 was not examined. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741